Title: To Benjamin Franklin from Joseph (Jean) Dupas de Iden de Valnais and Eunice Quincy de Valnais, 25 September 1783
From: Valnais, Joseph (Jean) Dupas de Iden de,Valnais, Eunice Quincy de Iden de
To: Franklin, Benjamin


          
            Paris the 25th. [September?] 1783—
          
          Mr. & Mrs. De Valnais present their Respects to Dr. Franklin and will do themselves the honour to wait on his Excellency agreable to the invitation they have Received today
         
          Addressed: His Excellency Dr. Franklin. / Minister plenipotentiary from the / united States of N. America to the / Court of France / Passy—
        